

	

		II

		109th CONGRESS

		1st Session

		S. 1733

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Thune introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish pilot projects under the medicare program to

		  provide incentives for home health agencies to utilize home monitoring and

		  communications technologies.

	

	

		1.Remote monitoring pilot

			 projects

			(a)Pilot

			 projects

				(1)In

			 generalNot later than 9

			 months after the date of enactment of this Act, the Secretary of Health and

			 Human Services (in this section referred to as the Secretary)

			 shall conduct pilot projects under title XVIII of the Social Security Act for

			 the purpose of providing incentives to home health agencies to utilize home

			 monitoring and communications technologies that—

					(A)enhance health

			 outcomes for medicare beneficiaries; and

					(B)reduce

			 expenditures under such title.

					(2)Site

			 requirements

					(A)Urban and

			 RuralThe Secretary shall conduct the pilot projects under this

			 section in both urban and rural areas.

					(B)Site in a small

			 stateThe Secretary shall conduct at least 1 of the pilot

			 projects in a State with a population of less than 1,000,000.

					(3)Definition of

			 home health agencyIn this section, the term home health

			 agency has the meaning given that term in section 1861(o) of the Social

			 Security Act (42 U.S.C. 1395x(o)).

				(b)Medicare

			 beneficiaries within the scope of projectsThe Secretary shall

			 specify the criteria for identifying those medicare beneficiaries who shall be

			 considered within the scope of the pilot projects under this section for

			 purposes of the application of subsection (c) and for the assessment of the

			 effectiveness of the home health agency in achieving the objectives of this

			 section. Such criteria may provide for the inclusion in the projects of

			 medicare beneficiaries who begin receiving home health services under title

			 XVIII of the Social Security Act after the date of the implementation of the

			 projects.

			(c)Incentives

				(1)Performance

			 targetsThe Secretary shall establish for each home health agency

			 participating in a pilot project under this section a performance target using

			 one of the following methodologies, as determined appropriate by the

			 Secretary:

					(A)Adjusted

			 historical performance targetThe Secretary shall establish for

			 the agency—

						(i)a

			 base expenditure amount equal to the average total payments made to the agency

			 under parts A and B of title XVIII of the Social Security Act for medicare

			 beneficiaries determined to be within the scope of the pilot project in a base

			 period determined by the Secretary; and

						(ii)an

			 annual per capita expenditure target for such beneficiaries, reflecting the

			 base expenditure amount adjusted for risk and adjusted growth rates.

						(B)Comparative

			 performance targetThe Secretary shall establish for the agency a

			 comparative performance target equal to the average total payments under such

			 parts A and B during the pilot project for comparable individuals in the same

			 geographic area that are not determined to be within the scope of the pilot

			 project.

					(2)IncentiveSubject

			 to paragraph (3), the Secretary shall pay to each participating home care

			 agency an incentive payment for each year under the pilot project equal to a

			 portion of the medicare savings realized for such year relative to the

			 performance target under paragraph (1).

				(3)Limitation on

			 expendituresThe Secretary shall limit incentive payments under

			 this section in order to ensure that the aggregate expenditures under title

			 XVIII of the Social Security Act (including incentive payments under this

			 subsection) do not exceed the amount that the Secretary estimates would have

			 been expended if the pilot projects under this section had not been

			 implemented.

				(d)Waiver

			 authorityThe Secretary may waive such provisions of titles XI

			 and XVIII of the Social Security Act as the Secretary determines to be

			 appropriate for the conduct of the pilot projects under this section.

			(e)Report to

			 CongressNot later than 5 years after the date that the first

			 pilot project under this section is implemented, the Secretary shall submit to

			 Congress a report on the pilot projects. Such report shall contain a detailed

			 description of issues related to the expansion of the projects under subsection

			 (f) and recommendations for such legislation and administrative actions as the

			 Secretary considers appropriate.

			(f)ExpansionIf

			 the Secretary determines that any of the pilot projects under this section

			 enhance health outcomes for medicare beneficiaries and reduce expenditures

			 under title XVIII of the Social Security Act, the Secretary may initiate

			 comparable projects in additional areas.

			(g)Incentive

			 payments have no effect on other medicare payments to agenciesAn

			 incentive payment under this section—

				(1)shall be in

			 addition to the payments that a home health agency would otherwise receive

			 under title XVIII of the Social Security Act for the provision of home health

			 services; and

				(2)shall have no

			 effect on the amount of such payments.

				

